Question Time (Council)
The next item is Question Time (B6-0006/2009).
The following questions have been submitted to the Council.
Subject: SMEs
Given that the economy is one of 'the 3 Es' of the Czech Presidency's priorities, what specific steps will the Council be taking to enhance the confidence of small and medium-sized enterprises in the market economy in light of the current economic situation?
President-in-Office of the Council. - Let me begin by saying that I appreciate the question on SMEs, because during this current economic crisis the big businesses and the big companies are always strong enough to lobby for some relief, but it is much more difficult for SMEs and it certainly requires a systemic approach.
On 1 December 2008, as you know, the Council endorsed the European Economic Recovery Plan, which was presented by the Commission on 26 November 2008. As a response to the financial crisis, the Council supported a stimulus which is equivalent to about 1.5% of the EU's gross domestic product to restore business and consumer confidence. Furthermore, the plan contains specific measures to support SMEs, the most important of which are those aimed at improving access to finance for SMEs and reducing the administrative burden.
The Council also agreed that improvements in the framework conditions for European businesses, particularly for small and medium-sized enterprises, was essential to counter the effect of the crisis on competitiveness and to support and enhance job creation.
The Council also adopted two sets of conclusions related to providing support for SMEs, in the context of overall competitiveness. Firstly, conclusions endorsing proposals to support SMEs presented in the Commission Communication entitled, as you probably know, 'Think Small First: a Small Business Act for Europe', this so-called SBA, including an action plan outlining the priority measures requiring particular attention.
Secondly, conclusions from the Commission communication entitled 'Towards world-class clusters in the European Union - implementing the broad-based innovation strategy'. Although clusters are not exclusively meant for the SMEs, they play an important role in many clusters that have been set up throughout the EU.
At its meeting in mid-December 2008, the European Council approved this European Economic Recovery Plan and supported the full implementation of the Action Plan for the Small Business Act. It has specifically supported an increase in the intervention by the European Investment Bank to the tune of EUR 30 billion for the years 2009-2010, especially for loans to SMEs, which amount to an increase of EUR 10 million over the EIB usual lending in this sector.
The Council also supported a temporary exemption for two years beyond the de minimis threshold for state aid in respect of an amount of up to EUR 50 000 and the adaptation of the state aid framework as required to increase support for enterprises, especially the SMEs.
The Council also called for the use of accelerated procedures for awarding public contracts provided for EC legislation, as well as for reducing the administrative burden on businesses.
The Czech Presidency will continue to pursue this effort, because our economy is broadly based on SMEs, so we have our own experience with that. Therefore, both of the forthcoming Competitiveness Councils under the Czech Presidency - one will take place very soon in early March, as well as the informal one which will take place in Prague - will tackle the question of reducing the administrative burden, since we believe that better regulation is an important factor for improving competitiveness, in particular for SMEs, and it plays an even more important role in times of economic crisis.
Moreover, the Presidency will try to make progress in the implementation of the action plan and put this SME policy at the forefront of society as well as linking the implementation of the action plan to the national reform programmes of all the Member States.
The Presidency will also continue with the increased effort of discussing legislative proposals related to SMEs, such as the regulation on the Statute for a European Private Company, which would offer SMEs a form of business enabling them to take advantage of their potential and develop cross-border activities.
Another legislative proposal I should mention is the proposed directive for reduced VAT rates for labour-intensive services, which will be discussed at the upcoming ECOFIN Councils.
In addition, the Council will be concerned with the review of the Late Payment Directive, which is now being prepared and which is to ensure that small and medium-sized enterprises are paid in time for all business transactions. Again, that is pretty important in the current situation.
Since we are running rather late, I propose that the Council reply to all the supplementary questions together. As you know, I can only accept two supplementary questions in addition to the original author's. That being the case, I have selected two of the five questions tabled based on the criterion of choosing different political groups and nationalities. The Members I have selected are Philip Bushill-Matthews and Silvia-Adriana Ţicău.
author. - Normally I use my own mother tongue but, as I am replacing Marian Harkin, I will try in broken English. This is a common language in this Parliament.
You mentioned, Minister, the administrative burden and the goal of reducing it by 25% by 2012. Do you really think that is an ambitious goal? Could we not do more, and could you perhaps be more specific about what has been done so far? What are your aims? Could you not say 25% by 2010, for instance? That would be rather ambitious.
- You mentioned the review of the Late Payments Directive, which I think is extremely important. I was concerned, though, that the consultation period for that finished at the end of August, just before the real financial crisis hit. Had the consultation period been extended I think we might have got much more robust answers as a basis for a better review of the Directive. Is it worth considering whether we should open a further short period of consultation, so that we get the most up-to-date information possible, on which a review could then be based?
(RO) I would like to ask the Council a question about the European Economic Recovery Plan. This plan is providing a sum of EUR 30 billion for small- and medium-sized enterprises. The Commission advised us that grants will be awarded on the 'first come, first served' principle.
I would like to ask the Council about what measures it is taking so that all Member States develop national programmes to support their small- and medium-sized enterprises so that they can access these funds.
President-in-Office of the Council. - I will try. On the first question on the targets for the reduction of the administrative burden, my country, with some other like-minded countries, has already started with the process somewhat in advance. Along with the Netherlands and some other countries, we have a national goal of a 20% reduction by 2010. We will have to see whether we can do more by 2012.
The Commission has announced a road map for the end of January 2009 showing how it will ensure that all the proposals needed to achieve the 25% reduction in the administrative burden at Community level are tabled before the end of 2009. Proposals tabled during the first half of this year in this area will be responded to by the Council under the incumbent Presidency, so we will certainly be dealing with that. We will evaluate the process during the Spring European Council. I hope that we will be able to act as thoroughly as we can. Certainly this is what the Presidency wants to do.
On the Late Payment Directive, the Commission intends to publish the proposal at the end of February 2009. The Presidency will start discussing the issue at the Council's preparatory bodies.
The last question - which I missed - was related to the European Recovery Plan. It was specifically about the amount of the possible EIB loan. I hope that SMEs will be able to compete with those other big industries. We had a substantial debate on the automotive industry just an hour ago, so certainly I think that the general wish is that the SMEs would be able to benefit from that.
Subject: Grounds for a new world trade agreement
Following the stalling of the Doha Round multilateral trade negotiations last summer and the agreements reached by the Group of Twenty at the Washington summit last November, does the Council feel that there are grounds for the European Union making new proposals on trade that would satisfy developing countries?
President-in-Office of the Council. - In response to Mr Medina Ortega's question, which relates to the WTO, I think it is an important issue. We have all read the reports of - some of us even took an active part in - the Davos World Economic Forum, and have listened to the recent comments by Pascal Lamy and others. There is no doubt that there is a fear of rising protectionism, so we are all very well aware of the challenges ahead of us.
I would like to point out that on 15 November last year the members of the G20 emphasised the importance of establishing the modalities for an agreement by the end of 2008, which has already passed. In this context the delegations of the WTO members, including the European Commission on behalf of the EU, intensified their work in Geneva with a view to providing a political impulse.
A lot of work has been done, and the effort led to the new revision of the AGRI and NAMA texts. Moreover, in the light of the current political and economic development, the European Council in mid-December last year stated in its conclusions that it endorsed the objective of arriving this year, within the WTO, at an agreement on the modalities leading to the conclusion of the Doha Round with an ambitious global and balanced report and result.
The Council and Commission stood ready for constructive EU participation at the ministerial talks, if and when convened. However, on 12 December 2008, the WTO Director-General, Pascal Lamy, at an informal meeting of the heads of delegation, indicated that he would not convene the ministers to finalise modalities by the end of the year, because the conditions did not yet exist for a successful ministerial meeting, despite intensive consultation.
The aim of the Doha Development Agenda (DDA) is to achieve transparent liberalisation of trade at multilateral level which will bring about long-term advantages and a major boost for the world economy, in particular for developing countries, due to the development-oriented character of this round.
Therefore, despite the fact that no conclusion was possible by the end of 2008, the Council remains fully committed to the multilateral trade system, as well as to the conclusion of an ambitious, balanced and comprehensive outcome of the WTO Doha Round. This is even more important given the current economic and financial situation.
Although the Presidency is well aware of the obstacles that exist on the way toward successful completion of the whole process, it will undoubtedly seek to give an effect to these commitments by working on the renewal of discussions on the DDA as soon as the conditions allow. It will also support more intensive work within the framework of other WTO agendas, in particular in the areas of services and TRIPS.
(ES) Thank you, Mr President-in-Office of the Council, for that response, which I consider quite comprehensive. I would, however, like to remind the President-in-Office of the Council that, in the summer of 2008, the Doha Round was about to conclude but an agreement could not be reached because some BRIC countries were not disposed to make any kind of concession.
Considering that the BRIC countries played a greater role at the Washington meeting, it is possible that the previous unwillingness of these countries to make a concession was due to their considering that they had been afforded a secondary position, whereas at the Washington meeting they were given a priority role. Does the Council Presidency have any information that the BRIC countries, as a result of the commitments made in Washington, may be disposed to adopt a more active role and contribute to the successful outcome of the Doha Round?
- I just wondered, as a supplementary to this question, if, looking at the European Union's new proposals, or if the European Union were to come forward with new proposals, he agrees that any such proposals should include moves to remove the inequities of the common agricultural policy so we can unlock the negotiations in NAMA and then unlock the negotiations on services, which account for about 70% of the EU's GDP. Would he also agree that it is time for the EU to show a true commitment to free trade?
I would like to ask the Minister if his attention has been drawn to the protectionist elements in the plan for recovery in the United States, particularly as put forward by members of the House of Representatives and the Senate, and if he has, on behalf of the Council, communicated the concern of the European Union to the American Administration about this.
This does not augur well for a new Doha Round. Would he ensure that our concerns are communicated before the necessary legislation passes through the US Congress?
President-in-Office of the Council. - I think we all know where the problem lies. It does not lie in the European Union. I think the European Union is very much in favour of completing the Doha Round and we did all that was necessary for it in the course of the last year and we almost, almost made it.
Where, then, is the problem? First we have to wait for the US Administration, and, while some appointments have already been made, some others are still to come, and it remains to be seen whether the current US Administration will remain committed to trade liberalisation. We may have some doubts about a fast-track approach under the current circumstances. Another country to discuss this with is India, which, as we know, is expecting elections in the spring.
So as a representative of the Council who is coming from a small- or medium-sized country which traditionally has an open economy, I would like to promote this, and would like to tell you that our primary goal is to finish the talks successfully, as soon as possible, but I am afraid we also have to be realistic, and I cannot promise you castles in the air.
The optimistic scenario is this: a clear favourable message from the G20 meeting which will take place in London early in April, and then the fulfilment and implementation of the commitment, which could be followed by a ministerial meeting in Geneva in June or July. There agricultural and NAMA (non-agricultural market access) modalities could be concluded. So we are all hoping for that. We will be working hard to do that, but we will see when we meet here at the end of our Presidency whether we have been successful or not.
Subject: Measures to improve the energy efficiency of buildings
The Council has set itself the target of achieving a 20% reduction in greenhouse gas emissions and a 20% increase in energy efficiency by 2020, with 20% of the energy used coming from renewable sources. Forty per cent of overall greenhouse gas emissions stem from buildings. Improving the energy efficiency of buildings could significantly reduce greenhouse gas emissions. In November the Commission proposed a revision of the directive on the energy efficiency of buildings.
Bearing in mind how important the energy efficiency of buildings is for citizens, given the potential for reducing their electricity and heating bills, can the Council say how much priority will be given to this area in the period from January to April 2009?
President-in-Office of the Council. - I would like to thank Mrs Ţicău for her question, which is also timely. Housing, or the issue of increasing energy efficiency and the commitment to increase energy efficiency by 20% by 2020, has to be taken seriously.
The Council shares the view that the draft revised directive on the energy efficiency of buildings is of fundamental importance for the achievement of the Community's targets on increased energy efficiency, renewable energy and reduced greenhouse gas emissions. The recent gas crisis has once again unveiled the vulnerability of the EU vis-à-vis energy dependency. Should we succeed in meeting an ambitious reduction goal, while not increasing energy security risks, we must adopt a series of short-, medium- and long-term measures that will decrease our energy dependency.
Increasing the energy efficiency of buildings is definitely among the most important of them. As a result, the Presidency is beginning to examine this draft directive at working party level. The aim of the examination is to explore difficulties in the proposal. We expect that the question of the scope of the directive will be put on the table first. This question of scope is the most important, not only in relation to possible energy savings, but also regarding the administrative burden of households. Therefore, the Czech Presidency will ensure that work continues intensively over the coming months. I have regular discussions with Martin Bursík, my colleague in the Government and the Minister of the Environment, who chairs the respective Council.
The Council will also follow closely the work on this issue in the ITRE Committee. For your information, I am meeting the Chair of the Committee after this Question Time. The Presidency is committed to making as much progress as possible, with a view to the early adoption of the directive. To that end, it plans to submit a progress report to the TTE Council in mid-June. The adoption of the Council conclusions on the Second Strategic Energy Review is envisaged for the first TTE Councils, which will be held on 19 February, and which will form the input for the March European Council meeting.
Adequate attention will also be paid to the recent Ukraine-Russia gas dispute and its consequences. A policy debate will be held on the draft Council directive on the oil stock. So, in general, the Council considers it important that the highest priority be given to the finalisation of the negotiations with the European Parliament on the third internal energy market legislative package over the coming months. The Council also recalls that energy efficiency will be addressed in relation to the wider question of energy security, the protection of the environment and, indeed, the context of the examination of the Second Strategic Energy Review.
(RO) I would like you to know that in my report I am going to propose setting up a European fund for energy efficiency and renewable energy to help raise the public and private funds for implementing specific energy efficiency projects across the European Union, and I would like to have the Council's support for this important initiative.
- (SK) The energy efficiency of buildings can lead directly to savings for European consumers. I see a solution in the wide-scale introduction of automated intelligent consumption metering systems and of systems providing up-to-the-minute snapshots of energy consumption, including ones for household use.
What can the Council do to implement this solution? What sort of timetable do you consider to be realistic? Can the Council inspire the European Technology Institute in Budapest to address itself to the problem of the energy efficiency of buildings?
- Has there been any discussion in Council about trying to get Member States to provide financial incentives for increasing energy efficiency, in particular for elderly people? On the one hand it would increase energy efficiency, and on the other hand it would provide employment.
President-in-Office of the Council. - I fully share the view that energy efficiency is an important instrument for handling both environmental concerns and energy security needs.
In fact, we have just been discussing this at home - now I will just step out of my Presidency role - and in Prague we consider two measures to be really important. The others are also important, but either in the long term or without such a huge impact. One is housing and energy efficiency. The second one is nuclear energy, but I know this is a sensitive issue for some Member States. Those are the most important in combating climate change and dealing with energy security. Therefore, finding the proper instruments to promote energy efficiency and housing is the challenge of our time.
I would like to deal with the questions on financing. The European Regional Development Fund, as was proposed by the Commission, could be used to find resources for investment in housing and energy efficiency, so this is one instrument which will be available now, also within the framework of the recovery plan.
Another possibility for countries like Romania - I know this from my own country - is just to use the emissions trading scheme, which is within the current Kyoto, so it is possible to use the income from that.
I think we have the instruments. With regard to this new directive, we will consider the debate about the scope to be the most important. Certainly, we in the Czech Presidency, in cooperation with the upcoming Swedish Presidency - for them it is a priority - will try to do our best and not to waste too much time.
Subject: Energy, external relations and the economy under the Czech Presidency
In light of the Presidency's stated priorities for its term in office, can it please specify how it intends to integrate the three priorities in terms of concrete initiatives? I refer specifically to discussions with partners to the east over strategic energy corridors which could serve to guarantee the EU's energy security and economic competitiveness into the future.
President-in-Office of the Council. - I want to thank Mr Burke for his question concerning the southern corridor plans and the meetings during the upcoming Czech Presidency. We will ensure that these are the three priorities - energy, external relations and the economy - which are fully integrated and interconnected and focus on the concrete initiative; this is one of them. It will in particular concentrate on the objective of ensuring reliable supplies of energy through the development of a range of energy relationships with third countries and regions and by working towards greater diversification of energy resources, as well as the transit routes.
The Presidency intends to take this work forward on the basis of the elements contained in the Commission communication on the Second Strategic Energy Review. The Council is expected to adopt a conclusion on this communication in February and energy security will be of particular focus in the spring 2009 European Council.
As part of its work, a large number of meetings with third countries or third-country organisations are planned. These meetings will deal either exclusively with energy-related themes or will cover energy among the other issues. As regards the specific discussion on energy strategic corridors to which the honourable Member refers, the Presidency is organising the following meetings. The most important are, first, the international investment conference on the Ukrainian gas transit network, which will take place in Brussels on 23 March 2009. Second, the so-called Southern Corridor Summit meeting, which we plan to organise together with the Eastern Partnership event; that will take place in Prague in early May. The aim of that meeting is to launch a mutually beneficial dialogue between the EU and both the transit and producing countries from the Caspian region. This should lead to a greater diversification of energy supply routes, suppliers and sources, and will thus strengthen the energy security of the EU. One of the specific purposes is to promote the Nabucco project.
The issue of the strategic energy corridor is also likely to be addressed during the meeting of the EU-Russia Permanent Partnership Council on Energy, which will also be organised under the Czech Presidency, probably in May, just to create a run-up to the summit meeting between the EU and Russia, which we are planning for 22 May 2009. So the importance of the strategic energy corridors referred to by the honourable Members has been clearly underlined by the Ukrainian-Russian gas dispute in early January.
The Council, at its extraordinary session of 12 January 2009, which was devoted to this subject, adopted conclusions outlining a number of measures to be taken in the short, medium and long term. So the Presidency will work to ensure that appropriate and concrete follow-up is given to these measures as a part of the high priority it attaches to the issue of energy security.
- I would like to thank the President-in-Office for his very comprehensive reply. In fact this question was tabled before the Russia-Ukraine dispute arose. I had a feeling that it might arise at the time it did. I would like to ask him this: under Lisbon, we were talking about a common energy policy; maybe he could outline, in his capacity as President-in-Office, his opinions on the improved tool kit which Lisbon provides to address these challenges in the future and the advantages of adopting the whole Lisbon approach and Treaty.
- (LT) Thank you for your explanation of a very important subject. I would like to ask how the Czech Republic, the presiding country, views the Nordstream project, which has both positive and negative aspects, and we know that there are certain doubts about its ecological impact. Thus, as you begin the Presidency, how do you evaluate this project? Thank you.
(DE) It would interest me to find out whether there is an initiative in ECOFIN and on the part of Commissioner Kovács to initiate a progressive tax write-off across Europe for those energy projects that are currently imminent, such as the Nabucco pipeline or the building of new power stations, in order to create incentives and thus drive these strategic initiatives forward.
President-in-Office of the Council. - All these questions are about issues which we are discussing almost on a daily basis now. On the Lisbon Treaty, we all know that it contains solidarity formulas which should help us to enforce the legal framework for better cooperation in the area of energy within the EU. That is one part of the story.
At the same time I think we have learnt some lessons during the current crisis. One thing is the solidarity as a political slogan. The other one is the need to react quickly in a time of crisis and to respond, for example, to a difficult situation which we had in Bulgaria or Slovakia during the crisis. So we need to have some improvement of the interconnections in particular in Central and Eastern Europe in the area of gas supplies. We need to have a compressor on the pipeline to be able to reverse the flow. For example, my country has it because it modernised and invested, but the Slovaks did not.
So that brings me to your question as to whether there is some investment programme to cover short- or medium-term needs - there is. In fact, today I had some meetings with the respective chairs of the Committee on Budgets, the Committee on Industry, Research and Energy as well as the Committee on Agriculture and Rural Development, because EUR 5 billion remains, which was not spent last year, and it has been agreed within the European Economic Recovery Plan to allocate that for some infrastructure projects. As far as the Commission has proposed late last month, EUR 3.5 billion out of those five should be allocated to the interconnection projects which can be realised in the next two years, 2009 to 2010, in the area of gas connections, electricity grid interconnections and connecting gas with the offshore wind turbines in the north of Europe.
So, yes, there is a plan and my view on Nord Stream is that there is a debate, we all know that. I think one lesson of the current crisis between Moscow and Kiev is this: that we should have the means to make it possible to solve these problems if they are repeated, both regarding Russia and Ukraine.
There is the Nabucco project, which should be able to bring gas to Europe from countries other than Russia, in other words the Caspian Basin. But we also should be able to diversify the transit route of gas to Europe so that this is not just one country. I think, in this respect, Ukraine is serving us as the only terrestrial supplier.
So there are some concerns about the possible environmental impact. Some Member States are raising the question, so there is no secret about that, but I think that at the end of the day we need to have diversification of both routes and suppliers.
Subject: Tobacco control and smoking cessation
The WHO Framework Convention on Tobacco Control (FCTC) is the first international health agreement signed and ratified by the European Union and all Member States except one, the Czech Republic. As the Czech Republic will be leading the discussions on the FCTC, what plans has the Czech Presidency to ratify the treaty itself?
President-in-Office of the Council. - I see Avril Doyle and I am asking myself whether I am the other side of this question: the last time we discussed this was in the only place in this building where I as a heavy smoker can smoke. I guess that you observed that, and that is one of the reasons why I now have the obligation to answer your question. My mother was always advising me to speak truthfully at every opportunity so now I have a dilemma: to read this or to speak my mind.
But I shall use this opportunity to start at the personal level. I am a member of the 30% minority in Europe: I am a heavy smoker, and I feel terribly discriminated against in this building. I appeal to you as a person, not on behalf of the Council, to provide better conditions for appeasing our habit. But now I have to respond to this question.
The question is about the state of the ratification process in the Czech Republic. I can assure you that the ratification process of the framework convention in the Czech Republic is in progress. It has been in progress since 2003, and the new attempt to find approval in the Czech Parliament is ongoing. The new Czech Minister for Health - who, like her predecessor, smokes - has the new proposal aimed at renewing ratification and will send it to the inter-agency process, so it will reach Parliament pretty soon.
The ratification process should be concluded if we find enough votes in Parliament. In the Senate I can assure you that this is not easy when our senators are travelling in Europe and are facing the same problem as I do in this building. But I think one thing is important: that the legislation is fully implemented so all laws abide by those commitments which are part of the convention.
Regarding our approach as the Presidency: the next formal meeting in the framework of the FCTC will be the third meeting of the international negotiating body on a protocol on illicit trade in tobacco products. Here my country, as well as the Presidency, is fully committed to fighting the illicit trade in tobacco products. That will take place from 28 June to 5 July in Geneva, so we will share this somehow with our friends the Swedes, because that is the time when we, the Czechs, will hand over the Presidency to our friends in Stockholm. That is the substance of my response.
- I would like to thank the President-in-Office. I do not mean to make him paranoid with my question. It was tabled, after all, last December.
I am anti-smoking, not anti-smokers. We all agree they need all the help they can get: nicotine replacement therapies etc. But we must recognise the damage that passive smoking does to those who do not enjoy smoking, so please do not feel personally under the spotlight here.
Could you guarantee me then that, before the end of the Czech Presidency, you will have ratified the framework convention - yes or no? It would be extremely important if you could give me guarantees on that. After all, cigarettes are the only legal product on our shop shelves that, if used by consumers according to instructions, kills one in two of the consumers. They are amazing really.
- Thank you, President-in-Office, for your honesty. You quoted your mother - well, as a mother, can I urge you to stop smoking, while sympathising with your plight in the building? If you were in Ireland, you would be completely out in the cold.
My question is: have you ever considered giving some leadership and quitting the bad habit and encouraging your senators to follow suit?
President-in-Office of the Council. - To conclude this rather unusual evening's debate, my mother smoked when she was pregnant, and here I am as the Deputy Prime Minister of the Czech Republic, and my brother and sister are both in very good condition. My wife smoked as well and she still smokes. We have three nice, very intelligent, kids - so those are my private views.
I notice that this issue attracts particular interest in Ireland, and I know that you have adopted the measures. The date of our ratification is in the hands of the Members of the Czech Parliament and the Senate. Parliament is sovereign.
I am now fighting in my country for the earliest possible ratification of the Lisbon Treaty. During the debate on Lisbon, I am often asked by the members of the Senate whether the adoption of the Lisbon Treaty will lead to keeping their freedom of smoking in some public spaces.
So I have a dilemma. What is more important: the Lisbon Treaty or this? But I can assure you that the Government will do whatever it can to obtain ratification of both Treaties. We signed both Treaties, and the responsibility of the Government is to do the best it can.
- The questions that have not been taken due to lack of time will be answered in writing (see Annex).
That concludes questions to the Council.
(The sitting was suspended at 7.15 p.m. and resumed at 9.00 p.m.)